Citation Nr: 0727080	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  03-35 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to a compensable disability evaluation for 
otitis media of the right ear with punctured ear drum.  


REPRESENTATION

Appellant represented by:	Kelee L. Alessi, Attorney at 
Law 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating determination 
of the New York, New York, Department of Veterans Affairs 
(VA) Regional Office (RO). 

The veteran was scheduled for a hearing at the RO in August 
2004, before a Veterans Law Judge.  The veteran's attorney 
asked that this hearing be postponed.  The hearing was 
rescheduled for a date in June 2007.  Neither the veteran nor 
his representative appeared for the hearing.  The hearing 
request is deemed withdrawn.  


FINDINGS OF FACT

1.  The veteran has not been shown to have tinnitus.  

2.  The veteran has not been shown to have PTSD.

3.  The veteran failed, without good cause, to report for a 
January 2002 VA medical examination that was necessary to 
evaluate his claim for an increased (compensable) rating for 
otitis media of the right ear with a punctured ear drum and 
there is no evidence of current disability from otitis media.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.655 
(2006).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.655 (2006).

3.  The claim for a compensable evaluation for otitis media 
of the right ear with punctured ear drum is denied.  
38 C.F.R. § 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

December 2001 and December 2003 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim, what types of evidence VA would 
undertake to obtain, and what evidence the appellant was 
responsible for obtaining.  The letters did not explicitly 
tell him to submit all relevant evidence in his possession, 
but they did tell him to submit medical evidence in his 
possession, and to tell VA about relevant evidence or send 
the evidence itself.  He was thereby put on notice to submit 
relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  As the Board concludes below that the preponderance 
of the evidence is against the service connection claims, any 
question as to the appropriate disability rating or effective 
date is rendered moot.  

With regard to the issue of an increased evaluation for 
otitis media of the right ear with punctured ear drum, this 
disability has been recognized as service connected.  As 
such, the first three Dingess elements are substantiated.  
The veteran received notice on the rating element.  The 
absence of notice on the effective date element is not 
prejudicial, because this claim is also being denied.  

VCAA notice should be provided prior to the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The December 2003 notice was provided 
after the initial denial, but the timing deficiency was cured 
by readjudication of the claim after the notice was provided.  
Id.

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was scheduled to 
appear at a VA examination in January 2002, but failed 
without explanation to report or to request that the 
examination be rescheduled.  He has not provided any reason 
for his failure to appear at the scheduled hearing.  As such, 
no further action is necessary to assist the claimant with 
the claim.

Service Connection

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 
2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also 
Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for a disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

The veteran has not submitted any reason for his failure to 
appear at his scheduled January 2002 VA examination.  The 
rating decision and statement of the case informed him of the 
consequences of the failure to report, and noted that he had 
not requested rescheduling of his examination.  Subsequent to 
issuance of the statement of the case, neither the veteran 
nor his attorney, have offered an explanation for the failure 
to report, or expressed a desire to reschedule the hearing.  
Therefore, there is no good cause for his failure to appear.  
Thus, the service connection claims will be considered based 
on the evidence of record.

Tinnitus

The veteran's service medical records do not reveal any 
complaints or findings of tinnitus in service.  

There were also no reports, complaints, or findings of 
tinnitus at the time of a July 1987 VA examination or in any 
of the veteran's statements submitted since service.

The veteran has reported that during service he was exposed 
to the firing of 51 inch guns, was involved in landings in 
the south of France, Normandy and Okinawa, and was exposed to 
atomic blasts in Japan.  The only available service personnel 
record consists of the certificate of discharge from service, 
this record shows that the veteran served aboard LST 690.  
Records show that this LST was launched on 14 March 1944; was 
assigned to the European theater and participated in the 
invasion of southern France in August and September 1944.  
She was then assigned to the Asiatic-Pacific theater and took 
part in the assault and occupation of Okinawa Gunto in June 
1945. Following the war, LST-690 performed occupation duty in 
the Far East until late February 1946.  LSTs of the U.S. 
Navy; www.historycentral.org/navy/patrol/25.html.  

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.").

Essentially, while 38 U.S.C.A. § 1154 provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
the appellant's service to the current condition.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Notwithstanding the provisions of 38 U.S.C.A. § 1154(b), 
competent evidence of a current disability and of a nexus 
between service and a current disability is still required.  
Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 
Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Degmetich v. Brown, 
104 F. 3d 1328 (Fed. Cir. 1997).  To satisfy this requirement 
there must be evidence of a current disability at the time of 
the claim, as opposed to some time in the distant past.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

There has been no competent medical evidence received or 
submitted demonstrating the veteran has or has ever had 
tinnitus.  The veteran is competent to report current 
symptoms of tinnitus, but the record contains no evidence 
that he has ever done so.

Because there is no evidence of current tinnitus, the 
preponderance of the evidence is against the claim.  
Reasonable doubt does not arise, and the claim is denied.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The veteran has reported a number of combat related 
stressors, and the history of LST 690 supports a conclusion 
that the veteran engaged in combat.  Hence, his combat 
related stressors are conceded.

The missing elements in this case are a diagnosis of PTSD, or 
medical opinion linking the in-service stressors to current 
PTSD.  The veteran has not reported any specific symptoms of 
PTSD, and there is no medical evidence of that disorder.

As noted above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  There 
has been no evidence demonstrating that the veteran has or 
has ever had PTSD.  

Because there is no competent evidence of PTSD, the 
preponderance of the evidence is against the claim.  
Reasonable doubt does not arise, and the claim is denied.

Right Ear Otitis Media with Punctured Ear Drum

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

In January 2001, the veteran requested an increased 
evaluation for otitis media of the right ear with perforated 
ear drum.  

In December 2001, the veteran was informed that he had been 
scheduled for a VA examination in January 2002.  On January 
16, 2002, the veteran failed to report for his scheduled 
examination.  

In his March 2002 notice of disagreement, the veteran 
indicated that he could not come to VA and that he could not 
travel alone.  Thereafter, however, his attorney reported 
that he was arranging for the veteran's examination and was 
in the process of obtaining medical evidence.

As noted above, the veteran was scheduled for a VA 
examination in January 2002 and failed to report.  Although 
the veteran did report that he could not come to VA, neither 
he nor his attorney have offered any specific reason as to 
why he could not travel.  After January 2002, the veteran and 
his attorney requested hearings, and his attorney report that 
he was planning to obtain an examination and evidence.  These 
statements suggest that the veteran could travel.  This 
record does not show good cause for the failure to report for 
the examination.  

The examination was necessary, because there was (and remains 
no other medical evidence of the current severity of the 
veteran's disability.

The provisions of § 3.655 mandate that where a veteran fails 
without good cause to report for an examination necessary to 
evaluate a claim for increase, the claim must be denied.  
Engelke v. Gober, 10 Vet. App. 396, 399 (1997).

In a case such as this, where additional development is 
required to determine entitlement to increased benefits, the 
veteran may not passively sit by under circumstances where 
his cooperation is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran failed to report for a VA examination 
and he has provided no reason for his decision other than 
that he cannot come to the VA.  In such a situation, the 
Board has no alternative but to deny the veteran's claim as 
provided under the regulatory provisions of 38 C.F.R. 
§ 3.655.  Accordingly, the appropriate disposition of the 
veteran's claim of entitlement to an increased evaluation for 
service-connected otitis media of the right ear with 
perforated ear drum, is denial of the claim due to his 
failure to report for the January 2002 VA examination without 
providing good cause for failure to appear.

Moreover, there has been no evidence submitted or received 
showing that the service-connected right ear otitis media 
with perforated ear drum meets or approximates criteria for a 
compensable evaluation.  


ORDER

Service connection for tinnitus is denied.

Service connection for PTSD is denied.  

A compensable disability evaluation for otitis media of the 
right ear with punctured ear drum is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


